 
 
I 
112th CONGRESS
1st Session
H. R. 3681 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2011 
Mr. Webster introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit to pass-thru entities for hiring individuals who are unemployed and receive unemployment benefits. 
 
 
1.Short titleThis Act may be cited as the One New Employee Act of 2011. 
2.Business credit for pass-thru entities hiring the unemployed 
(a)In generalSubpart F of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 51 the following new section: 
 
51A.Pass-thru entities hiring the unemployed 
(a)Determination of amountIn the case of an eligible entity, for purposes of section 38, the amount of the hiring the unemployed credit determined under this section for the taxable year shall be the aggregate of the applicable amounts for a qualified individual during the taxable year. 
(b)LimitationThe maximum amount allowed as a credit under subsection (a) to an eligible entity for a taxable year shall not exceed $5,000. 
(c)Applicable amountFor purposes of this section— 
(1)In generalThe applicable amount shall be $1,250 for any quarter in the taxable year for which a qualified individual is an employee of the eligible entity, beginning with the first quarter of the taxable year after the quarter in which such individual is hired. 
(2)Number of employeesThe applicable amount for any quarter shall be zero if the number of employees who received wages in such quarter does not exceed the number of employees who received wages in the quarter ending before the date the qualified individual was hired. 
(3)Number of qualified individualsNot more than one qualified individual may be taken into account in a taxable year under subsection (a). 
(d)Qualified individualFor purposes of this section— 
(1)In generalThe term qualified individual means an individual who— 
(A)on the day the individual is hired by the employer, was in receipt of unemployment compensation under State or Federal law for not less than 1 week during the 1-year period ending on such day, and 
(B)while employed does not receive any unemployment compensation under State or Federal law for any period after such day. 
(2)Continuous employment in succeeding taxable yearsThe term qualified individual includes any individual with respect to whom a credit was allowed under subsection (a) in a preceding taxable year and who has been employed by the employer since such day of hiring without a break in service.  
(e)Eligible entityFor purposes of this section, the term eligible entity means any entity engaged in a trade or business as— 
(1)an S corporation, partnership, trust, or estate, 
(2)an organization to which part I of subchapter T applies, or 
(3)a trade or business conducted by an individual as a sole proprietor.  
(f)Coordination with other credits and deductionsThe credit allowed under this section is in addition to any credit or deduction allowable under this chapter with respect to a qualified individual. 
(g)TerminationSubsection (a) shall not apply to any taxable year beginning after December 31, 2016.. 
(b)Credit allowed as part of general business creditSection 38(b) of such Code (defining current year business credit) is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph: 
 
(37)the hiring the unemployed credit determined under section 51A.. 
(c)Clerical amendmentThe table of sections for subpart F of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 51 the following new item: 
 
 
Sec. 51A. Pass-thru entities hiring the unemployed.. 
(d)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer in taxable years ending after the date of the enactment of this Act. 
 
